DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2021 was filed after the mailing date of the Amendment on December 20, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on December 13, 2018.  These drawings are accepted by the Office.

Response to Amendment
Amendments filed are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims are entered.


Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Response to Arguments
Applicant’s arguments, see Remarks page 5, filed December 30, 2020, with respect to Claims 13 and 16 rejection under 35 U.S.C. § 112(b) as being indefinite, have 

Applicant’s arguments, see Remarks pages 5-14, filed December 30, 2020, with respect to the rejection(s) of claim(s) 11, 13 to 16, and 20 under 35 U.S.C. § 102(a)(1) as  being anticipated by Mayer et al. (U.S. Patent Application Publication 2008/0186223A1), hereinafter "Mayer", have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, without conceding to specific Applicant’s arguments concerning reference regarded individually, new ground(s) of rejection is made in view of Lien et al. (U.S. Patent Application Publication 2016/0320854A1), hereinafter “Lien” and van Dorp (U.S. Patent Application Publication 2012/0001787A1), hereinafter “van Dorp”. 

Applicant’s arguments, see Remarks pages 5-14, filed December 30, 2020, with respect to the rejection(s) of claim(s) 12, 17 and 18, under 35 U.S.C. § 103(a) as obvious over Mayer, in view of Malysa et al. (U.S. Patent Application Publication 2017/0354160A1), hereinafter "Malysa", and claim 19 under 35 U.S.C. § 103(a) as obvious over Mayer in view of Malysa and further in view of Lee et al. (U.S. Patent Application Publication 2015/0153447A1), hereinafter “Lee”, have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, without conceding to specific 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 as amended recites the limitation: “determine a spectrum of velocities with sufficient precision” the term "sufficient precision" in claim 11, line 17 is a relative term which renders the claim indefinite.  The term "sufficient precision" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Neither claim language nor specification provide the merit or degree of precision of the velocities of objects that would fall under the claim limitation thus failing to define the metes and bounds of the claimed invention.
Claim 11 as amended recites the limitation "the second radar device" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this action Office will interpret Claim 11 as it would be written reciting: “determine a spectrum of velocities” in line 17 and “a second radar device” in lines 20-21.


Claims 12-19 is depending on indefinite independent claim 11 and as the dependent claim includes all the claim 1 limitations. Claim 1 being indefinite renders all the dependent claims indefinite.

Claim 20 as amended recites the limitation: “determine a spectrum of velocities with sufficient precision” the term "sufficient precision" in claim 20, line 17 is a relative term which renders the claim indefinite.  The term "sufficient precision" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Neither claim language nor specification provide the merit or degree of precision of the velocities of objects that would fall under the claim limitation thus failing to define the metes and bounds of the claimed invention.
Claim 20 as amended recites the limitation "the second radar device" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this action Office will interpret Claim 20 as it would be written reciting: “determine a spectrum of velocities” in line 17 and “a second radar device” in lines 20-21.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Lien and further in view of van Dorp.
In regards of claim 11, as best understood by the Office, Mayer teaches A system for scanning an object from the direction of a motor vehicle (Mayer, abstract: “A radar sensor for motor vehicles, including at least one transmitter and receiver device for transmitting and receiving a frequency-modulated radar signal, an analyzer unit for computing the distances and relative velocities of the located objects, and an integrated Doppler radar system for independent measurement of the relative velocities”), comprising:
a first radar device for scanning a first item of information of the object, the first item of information including a distance, a first object angle, and a first relative velocity (Mayer paragraph [0006]: “any errors in the transmitter and receiver device and/ or in the analyzer unit can be quickly detected, so that suitable countermeasures can be initiated. In addition, the present invention makes it easier to eliminate ambiguities, especially when locating several objects simultaneously”; paragraph [0007]: “A particularly simple and inexpensive design of the redundant radar sensor can be achieved by using essentially the same components for the Doppler radar  system (a continuous-wave radar device) as those already present in the frequency-modulated radar system (a first radar device), for example, an FMCW radar”; paragraph [0011]: “In a typical design of an angular-resolution radar (object angle) sensor, the antenna has a plurality of antenna elements (patches) disposed in the focal plane of a lens in laterally offset relation to each other, so that the radar lobes generated by the individual patches and converged by the lens are angularly offset from each other. Preferably, the same lens is used for the Doppler radar, an additional patch being disposed in the focal plane, or slightly offset therefrom, said additional patch being connected to the reference oscillator and matched to the frequency thereof”);
a continuous-wave radar device for scanning a second item of information of the object, the second item of information including a second relative velocity and a second object angle (Mayer paragraph [0006]: “the radar sensor has an integrated Doppler (continuous-wave radar device) radar, which allows the relative velocities of the located objects to be measured independently”);
and a processing device for allocating the first item of information and the second item of information with regard to the same object, and for classifying the object based on a characteristic of the second relative velocity (Mayer paragraph [0024]: “the radar sensor described integrates the functions of an angular-resolution FMCW radar (antenna patches 16) and of a Doppler radar, which does not provide angular resolution (antenna patch 44). In the example shown, the spectra computed by processor 24 for both sub-systems are further analyzed in a second processor 48. In each measuring cycle, three spectra, which are recorded during the three ramps 34, 36 and 38, are obtained in each of the four channels of the FMCW radar. Each radar target detected (information with regard to the same object) in the particular channel appears in this spectrum in the form of a peak at a frequency which is dependent on both the distance and the relative velocity of the radar target”);
and wherein to determine a spectrum of velocities of the object, with sufficient precision without requiring a complex modulation and/or a complex analysis of the radar signals (Mayer paragraph [0013]: “in order to add redundancy to the system, it is also possible to use a separate processor to compute the spectrum for the Doppler radar”), a location is determined with the first radar device, which uses a FMCW signal (Mayer paragraph [0006]: “During analysis of the spectra obtained using the frequency-modulated signal, misinterpretations, which can easily occur, especially in the case of very noisy signals, can therefore be quickly and reliably detected and corrected”; paragraph [0007]: “A particularly simple and inexpensive design of the redundant radar sensor can be achieved by using essentially the same components for the Doppler radar system as those already present in the frequency-modulated radar system, for example, an FMCW radar”; paragraph [0014]: “The downstream analysis software simply needs to be enhanced with a module which computes the relative velocities of the located objects from the spectrum of the Doppler radar and compares them to the relative velocities determined by the FMCW radar”), a location and/or a low-resolution movement of the object is determined with the first radar device, which uses a FMCW signal, wherein the second radar device uses a continuous-wave signal, so that it does not modulate the emitted radar signal over time (Mayer paragraph [0008]: “In order to generate the radar signal for the Doppler radar, preferably, a reference oscillator is used”-(it does not modulate the emitted radar signal over time); paragraph [0014]: “The downstream analysis software simply needs to be enhanced with a module which computes the relative velocities of the located objects from the spectrum of the Doppler radar and compares them to the relative velocities determined by the FMCW radar. When the radar sensor operates without error, the independently determined relative velocities must be consistently correlatable with each other”; Paragraph [0024]: “Therefore, the radar sensor described integrates the functions of an angular-resolution FMCW radar (antenna patches 16) and of a Doppler radar, which does not provide angular resolution (antenna patch 44). In the example shown, the spectra computed by processor 24 for both sub-systems are further analyzed in a second processor 48”). 
Mayer does not teach the processing device is set up to carry out a micro-Doppler analysis of signals from the continuous-wave radar device, 
wherein the object is movable in relation to an environment and exhibits micro-movements,
wherein Doppler frequencies of one point of the object correspond to a zero velocity and Doppler frequencies of another point of the object correspond to a non-zero velocity, and
wherein a spread between the zero velocity and the non-zero velocity fluctuates,
wherein the micro movements of the object are determined with a second radar device and analyzed, using the micro-Doppler analysis.
Lien teaches the processing device is set up to carry out a micro-Doppler analysis of signals from the continuous-wave radar device (Lien Claim 1: “One or more computer-readable storage media having instructions stored thereon that, responsive to execution by one or more computer processors, implement an abstraction module and a recognition module: the abstraction module configured to: … transform each of the different types of type-specific raw data into a type-agnostic signal representation”; claim 5: “The computer-readable storage media of claim 1, wherein the abstraction module includes a signal transformer, the signal transformer configured to determine a range-Doppler-time profile, range-time profile, micro-Doppler profile, or a fast-time spectrogram for the type-specific raw data or a complex signal determined from the type-specific raw data”), 
wherein the object is movable in relation to an environment and exhibits micro-movements (Lien paragraph [0043]: “These two or more different reflection signals, as noted above, are each reflected from an object moving in each of two or more different radar fields. These reflection signals can be received at a same or nearly same time for one movement in two radar fields or two different movements in two different fields at different times. These different movements and times can include, for example, a micro-movement”), 
and  wherein the micro movements of the object are determined with a second radar device and analyzed, using the micro-Doppler analysis (Lien claim 16: “wherein the different types of type-specific raw data are specific to a first type of radar system or a second type of radar system, the first type and the second type each being different ones of the following types of radar systems: single tone, stepped frequency modulated, linear frequency modulated”; claim 13: “transforming each of the different types of type-specific raw data into two or more type-agnostic signal representations determines a range-Doppler profile, a range profile, a micro-Doppler profile”).
to automatically correct errors of the FMCW radar and/or to eliminate ambiguities in the results of the FMCW radar, which would otherwise not be able to be removed”(Mayer paragraph [0015]). As in the system for scanning an object from the direction of a motor vehicle taught by Mayer, it is within the capabilities of one of ordinary skill in the art to include the processing device set up to carry out a micro-Doppler analysis of signals from the continuous-wave radar device, wherein the object is movable in relation to an environment and exhibits micro-movements and  wherein the micro movements of the object are determined with a second radar device and analyzed, using the micro-Doppler analysis of Lien with the predictable result of automatically correcting  errors of the FMCW radar and eliminating ambiguities in the results of the FMCW radar as needed in Mayer.
Neither Meyer nor Lien teach Doppler frequencies of one point of the object correspond to a zero velocity and Doppler frequencies of another point of the object correspond to a non-zero velocity, and a spread between the zero velocity and the non-zero velocity fluctuates.
Van Dorp teaches Doppler frequencies of one point of the object correspond to a zero velocity and Doppler frequencies of another point of the object correspond to a non-Discrimination of the arms and legs is difficult but possible above the body speed in the interval of 0-6 m”; paragraph [0041]: “As such, the range of the individual superposed contributions has been normalized and the signal-to-noise ratio of the responses increases, thereby showing micro Doppler effects, such as the swinging arms. FIG. 4b shows a corresponding differential range-speed power diagram”; Paragraph [0042]: “A time interval smaller than half the step frequency gives a differential range-speed response with incomplete ellipsoids (a spread between the zero velocity and the non-zero velocity fluctuates). It depends on the human cycle phase which responses of the human body parts are observed”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the system for scanning an object from the direction of a motor vehicle taught in combination by Meyer and Lien to include the teaching of the Doppler frequencies of one point of the object corresponding to a zero velocity and Doppler frequencies of another point of the object corresponding to a non-zero velocity, and a spread between the zero velocity and the non-zero velocity that fluctuates of van Dorp in order to “determine the gesture or action”, (Lien paragraph [0022]). As in the system for scanning an object from the direction of a motor vehicle taught in combination by Meyer and Lien, it is within the capabilities of one of ordinary skill in the art to use the Doppler frequencies of one point of the object corresponding to a zero velocity and Doppler frequencies of another point of the object corresponding to a non-zero velocity, and a spread between the zero velocity and the non-zero velocity that 

In regards of claim 12 as best understood by the Office Meyer, Lien and van Dorp teach the claimed invention as shown above for the claim 11. 
Neither Meyer nor Lien teach the object is a pedestrian.
Van Dorp teaches the object is a pedestrian (van Dorp paragraph [0004]: “The classification algorithm classifies the target in six groups: cars, cyclists, pedestrians, trees, traffic signs and a group of persons. Classification is based on range, cross-range, speed and power”; paragraph [0034]: “radar data, are transmitted to the computer system for processing, especially for retrieving a human motion characteristic of the human body”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the system for scanning an object from the direction of a motor vehicle taught in combination by Meyer, Lien and Van Dorp to further include pedestrians as the object of detection as taught by van Dorp in order the “obstacles to be located as reliably as possible” (Mayer paragraph [0005]). As in the system for scanning an object from the direction of a motor vehicle taught in combination by Meyer, Lien and Van Dorp, it is within the capabilities of one of ordinary skill in the art to include pedestrians as the object of detection with the predicted result the predicted result of pedestrian recognition and thus reliably locating obstacles as needed in Mayer.

Regarding claim 13, as best understood by the Office, Mayer, Lien and van Dorp teach claimed invention as shown above for the claim 11. Mayer further teaches the first radar device includes FMCW radar device (Mayer paragraph [0024]: “the radar sensor described integrates the functions of an angular-resolution FMCW radar” (the first radar device).

Regarding claim 14, as best understood by the Office, Mayer, Lien and van Dorp teach claimed invention as shown above for the claim 11. Mayer further teaches the two radar devices are operated in alternation (Mayer paragraph [0023]: “In FIG. 2, the graph 46 drawn with dashed lines shows the frequency of the signal transmitted by antenna patch 44 as a function of time. It can be seen that the signals of antenna patches 16, one the one hand (graph 32), and of antenna patch 44, on the other hand, are offset in time. Therefore, when the intermediate frequency signal of mixer 42 is to be amplified and analyzed, preamplifier 20, analog-to-digital converter 22, and first processor 24 are not busy with analyzing the signals from antenna patches 16”; Fig 2 –Annex 1).

    PNG
    media_image1.png
    505
    662
    media_image1.png
    Greyscale

Annex 1 Alternation in two radar sensor operation.
Regarding claim 15, as best understood by the Office, Mayer, Lien and van Dorp teach claimed invention as shown above for the claim 14. Mayer further teaches the two radar devices are integrated into an integrated radar device, which is operated sequentially using different signals (Mayer paragraph [0021]: “A complete measuring cycle of the radar sensor has the period T. At the start of this measuring cycle, oscillator 12 is active and its frequency is modulated, for example, with a rising ramp 34, which is followed by a falling ramp 36, whose slope can be of the same magnitude as ramp 34. Then, a further rising ramp 38 follows, whose slope is, for example, only half the slope of ramp 34. After that, (operated sequentially) oscillator 12 is inactive for the rest of the measuring cycle, so that reference oscillator 26 is no longer needed for frequency control. Using a switch 40 (such as a PIN diode switch or a MEM switch), reference oscillator 26 is then connected to a further mixer 42, via which the fundamental frequency of the reference oscillator is transmitted to an additional antenna patch 44 disposed on the optical axis of lens 18. Antenna patch 44 is larger than antenna patches 16 because it transmits a radar signal of greater wavelength, according to the fundamental frequency of reference oscillator 26. As symbolically indicated in FIG. 1, antenna patch 44 may be disposed at a position slightly before the focal plane of lens 18, so that the radar beam generated by this patch diverges more strongly. This radar beam, whose frequency is not modulated (different signal), allows the relative velocities of the objects located by it to be measured according to the principle of a Doppler radar”).

Regarding claim 16, as best understood by the Office, Mayer, Lien and van Dorp teach claimed invention as shown above for the claim 13. Mayer further teaches a continuous-wave operation lasts longer than a frequency ramp of a FMCW operation (Fig 2, - Annex-1; Paragraph [0023]: “In FIG. 2, the graph 46 drawn with dashed lines shows the frequency of the signal transmitted by antenna patch 44 as a function of time. It can be seen that the signals of antenna patches 16, one the one hand (graph 32), and of antenna patch 44, on the other hand, are offset in time. Therefore, when the intermediate frequency signal of mixer 42 is to be amplified and analyzed, preamplifier 20, analog-to-digital converter 22, and first processor 24 are not busy with analyzing the signals from antenna patches 16”).

Regarding claim 17, as best understood by the Office, Mayer, Lien and van Dorp teach claimed invention as shown above for the claim 11. Mayer further teaches a differential signal between an emitted and the continuous-wave radar signal reflected at the object is analyzed with regard to its frequency distribution (Mayer paragraph [0003]: “In the radar sensor, the received signal is mixed with the signal transmitted at this point in time. The mixed product so obtained is a low-frequency signal, whose frequency corresponds to the difference in frequency between the transmitted and the received signal (differential signal)”; paragraph [0013]: “in order to add redundancy to the system, it is also possible to use a separate processor to compute the spectrum (analyzed with regard to its frequency distribution) for the Doppler radar”).

Regarding claim 18, as best understood by the Office, Mayer, Lien and van Dorp teach claimed invention as shown above for the claim 17. Mayer further teaches a temporal characteristic of the frequency distribution is analyzed (Mayer paragraph [0003]: “The data set so obtained is then transformed into a spectrum using an algorithm known as the "fast Fourier transform" (FFT). In this spectrum, each detected radar target is represented by a peak, which stands out, more or less distinctly, from the background noise level. By repeating this procedure using different ramp slopes, it is possible to eliminate the ambiguity between the propagation time-dependent frequency shift and the Doppler shift, thus allowing computation of the distance and relative velocity of the radar target”). 

Regarding claim 20 as best understood by the Office, Mayer teaches a method for scanning an object from the direction of a motor vehicle, the method comprising:
scanning first items of information of the object using radar scanning, the first items of information including a distance, a first object angle, and a first relative velocity (Mayer abstract: “A radar sensor for motor vehicles, including at least one transmitter and receiver device for transmitting and receiving a frequency-modulated radar signal, an analyzer unit for computing the distances and relative velocities of the located objects, and an integrated Doppler radar system for independent measurement of the relative velocities”; [0007]: “A particularly simple and inexpensive design of the redundant radar sensor can be achieved by using essentially the same components for the Doppler radar  system (a continuous-wave radar device) as those already present in the frequency-modulated radar system (a first radar device), for example, an FMCW radar”; paragraph [0011]: “In a typical design of an angular-resolution radar (object angle) sensor, the antenna has a plurality of antenna elements (patches) disposed in the focal plane of a lens in laterally offset relation to each other, so that the radar lobes generated by the individual patches and converged by the lens are angularly offset from each other. Preferably, the same lens is used for the Doppler radar, an additional patch being disposed in the focal plane, or slightly offset therefrom, said additional patch being connected to the reference oscillator and matched to the frequency thereof” (object angles defined in multiple instances));
scanning second items of information of the object using continuous-wave radar scanning, the second items of information including a second relative velocity and a second object angle (Mayer paragraph [0025]: “Moreover, since generally each radar target is detected by several of the four radar beams, it is also possible to compute the azimuth angle i; of the objects by comparing the amplitude and/or phase relation between the different channels in module 50”);
allocating the first items of information and the second items of information with regard to the same object; and
classifying the object based on a characteristic of the second relative velocity (Mayer paragraph [0026]: “In the spectrum recorded by the Doppler radar too, each of the located objects appears as a peak at a characteristic frequency, and an independent value vi' for the relative velocity of the object can be computed from this frequency”; paragraph [0027]: “Assuming that the Doppler radar detects all objects detected by the four radar beams of the FMCW radar together, there must be a substantially identical value v;' for each value V; computed by module 50. This is checked in second processor 48, as symbolized by a comparator module 56 in FIG. 1”);
wherein to determine a spectrum of velocities of the object, with sufficient precision without requiring a complex modulation and/or a complex analysis of the radar signals (Mayer paragraph [0013]: “in order to add redundancy to the system, it is also possible to use a separate processor to compute the spectrum for the Doppler radar”), a location is determined with the first radar device, which uses a FMCW signal (Mayer paragraph [0006]: “During analysis of the spectra obtained using the frequency-modulated signal, misinterpretations, which can easily occur, especially in the case of very noisy signals, can therefore be quickly and reliably detected and corrected”; paragraph [0007]: “A particularly simple and inexpensive design of the redundant radar sensor can be achieved by using essentially the same components for the Doppler radar system as those already present in the frequency-modulated radar system, for example, an FMCW radar”; paragraph [0014]: “The downstream analysis software simply needs to be enhanced with a module which computes the relative velocities of the located objects from the spectrum of the Doppler radar and compares them to the relative velocities determined by the FMCW radar”), a location and/or a low-resolution movement of the object is determined with the first radar device, which uses a FMCW signal, and wherein the second radar device uses a continuous-wave signal, so that it does not modulate the emitted radar signal over time  (Mayer paragraph [0008]: “In order to generate the radar signal for the Doppler radar, preferably, a reference oscillator is used”-(it does not modulate the emitted radar signal over time); paragraph [0014]: “The downstream analysis software simply needs to be enhanced with a module which computes the relative velocities of the located objects from the spectrum of the Doppler radar and compares them to the relative velocities determined by the FMCW radar. When the radar sensor operates without error, the independently determined relative velocities must be consistently correlatable with each other”; Paragraph [0024]: “Therefore, the radar sensor described integrates the functions of an angular-resolution FMCW radar (antenna patches 16) and of a Doppler radar, which does not provide angular resolution (antenna patch 44). In the example shown, the spectra computed by processor 24 for both sub-systems are further analyzed in a second processor 48”).
Mayer does not teach the processing device is set up to carry out a micro-Doppler analysis of signals from the continuous-wave radar device,
wherein the object is movable in relation to an environment and exhibits micro-movements, 
wherein Doppler frequencies of one point of the object correspond to a zero velocity and Doppler frequencies of another point of the object correspond to a non-zero velocity, and 
wherein a spread between the zero velocity and the non-zero velocity fluctuates,
 wherein the micro movements of the object are determined with the second radar device and analyzed, using the micro-Doppler analysis.
Lien teaches the processing device is set up to carry out a micro-Doppler analysis of signals from the continuous-wave radar device (Lien Claim 1: “One or more computer-readable storage media having instructions stored thereon that, responsive to execution by one or more computer processors, implement an abstraction module and a recognition module: the abstraction module configured to: … transform each of the different types of type-specific raw data into a type-agnostic signal representation”; claim 5: “The computer-readable storage media of claim 1, wherein the abstraction module includes a signal transformer, the signal transformer configured to determine a range-Doppler-time profile, range-time profile, micro-Doppler profile, or a fast-time spectrogram for the type-specific raw data or a complex signal determined from the type-specific raw data”), 
wherein the object is movable in relation to an environment and exhibits micro-movements (Lien paragraph [0043]: “These two or more different reflection signals, as noted above, are each reflected from an object moving in each of two or more different radar fields. These reflection signals can be received at a same or nearly same time for one movement in two radar fields or two different movements in two different fields at different times. These different movements and times can include, for example, a micro-movement”), 
and  wherein the micro movements of the object are determined with a second radar device and analyzed, using the micro-Doppler analysis (Lien claim 16: “wherein the different types of type-specific raw data are specific to a first type of radar system or a second type of radar system, the first type and the second type each being different ones of the following types of radar systems: single tone, stepped frequency modulated, linear frequency modulated”; claim 13: “transforming each of the different types of type-specific raw data into two or more type-agnostic signal representations determines a range-Doppler profile, a range profile, a micro-Doppler profile”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method for scanning an object from the direction of a motor vehicle taught by Mayer to include the processing device set up to carry out a micro-Doppler analysis of signals from the continuous-wave radar device, wherein the object is movable in relation to an environment and exhibits micro-movements and  wherein the micro movements of the object are determined with a second radar device and analyzed, using the micro-Doppler analysis of Lien in order “to automatically correct errors of the FMCW radar and/or to eliminate ambiguities in the results of the FMCW radar, which would otherwise not be able to be removed”(Mayer paragraph [0015]). As in the method for scanning an object from the direction of a motor vehicle taught by Mayer, it is within the capabilities of one of ordinary skill in the art to include the processing device set up to carry out a micro-Doppler analysis of signals from the continuous-wave radar device, wherein the object is movable in relation to an environment and exhibits micro-movements and  wherein the micro movements of the object are determined with a second radar device and analyzed, using the micro-Doppler analysis of Lien with the predictable result of automatically correcting  errors of the FMCW radar and eliminating ambiguities in the results of the FMCW radar as needed in Mayer.
Neither Meyer nor Lien teach Doppler frequencies of one point of the object correspond to a zero velocity and Doppler frequencies of another point of the object 
Van Dorp teaches Doppler frequencies of one point of the object correspond to a zero velocity and Doppler frequencies of another point of the object correspond to a non-zero velocity, and a spread between the zero velocity and the non-zero velocity fluctuates (Van Dorp paragraph [0039]: “Discrimination of the arms and legs is difficult but possible above the body speed in the interval of 0-6 m”; paragraph [0041]: “As such, the range of the individual superposed contributions has been normalized and the signal-to-noise ratio of the responses increases, thereby showing micro Doppler effects, such as the swinging arms. FIG. 4b shows a corresponding differential range-speed power diagram”; Paragraph [0042]: “A time interval smaller than half the step frequency gives a differential range-speed response with incomplete ellipsoids (a spread between the zero velocity and the non-zero velocity fluctuates). It depends on the human cycle phase which responses of the human body parts are observed”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method for scanning an object from the direction of a motor vehicle taught in combination by Meyer and Lien to include the teaching of the Doppler frequencies of one point of the object corresponding to a zero velocity and Doppler frequencies of another point of the object corresponding to a non-zero velocity, and a spread between the zero velocity and the non-zero velocity that fluctuates of van Dorp in order to “determine the gesture or action”, (Lien paragraph [0022]). As in the method for scanning an object from the direction of a motor vehicle .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Lien, further in view of van Dorp and further in view of Lee.
Regarding claim 19, as best understood by the Office, Mayer, Lien and van Dorp teach claimed invention as shown above for the claim 18.
Neither Mayer, nor Lien, and nor van Dorp teach only frequencies are considered that lie below a limit frequency, which is determined based on a velocity of the radar devices in relation to the environment.
Lee teaches only frequencies are considered that lie below a limit frequency, which is determined based on a velocity of the radar devices in relation to the environment (Lee paragraph [0012]: “The radar may determine that the stop object is present if the peak value of the frequency band corresponding to the moving speed of the radar is a first threshold or higher, and may determine that the stop object is not present if the peak value of the frequency band corresponding to the moving speed of the radar is less than the first threshold”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the system for scanning objects taught .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Ishak et al. (German Patent Document Publication DE102011121560A1), teaches a method for detection and classification of objects based on radar data;
Hofele et al. (German Patent Document Publication DE102015013389A1), teaches a method for detecting a target by means of a radar system;
Marschalkowski et al. (U.S. Patent Application Publication 2017/0328995A1) teaches systems, methods, and devices for utilizing radar with smart devices;
Molchanov et al. (U.S. Patent Application Publication 2016/0259037A1) teaches an apparatus and method for radar based gesture detection;
Jeon  (U.S. Patent 9041592B2) teaches a radar sensor and method of detecting object using the same;
Davis et al. (U.S. Patent 9575160B1) teaches a vehicular radar sensing system utilizing high rate true random number generator;
Haghighi (U.S. Patent Application Publication 2018/0356509A1) teaches a method of detecting at least one human-like and/or animal-like target in a detection zone by using a radar-based detection system;
Hager et al. (U.S. Patent Application Publication 2005/0275584A1) teaches a method for maintaining a position of a hovering vehicle that incorporates a radar altimeter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648